Citation Nr: 1142706	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Basic eligibility for Montgomery GI Bill (MGIB) education benefits under Chapter 30. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1981 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for basic eligibility MGIB education benefits under Chapter 30.  

At a July 2011 videoconference hearing between the RO and the VA Central Office in Washington, D.C., the Veteran presented oral testimony in support of her claim before the undersigned Acting Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's education claims file for the Board's review and consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran served on continuous active duty from March 1981 to October 2002, and was honorably discharged from service.

3.  The Veteran had been previously enrolled in the Veterans Educational Assistance Program (VEAP) and was eligible to convert from the VEAP to the MGIB.

4.  On October 31, 2001, the Veteran voluntarily elected to convert from the VEAP to MGIB.

5.  The Veteran's total amount paid into the MGIB program to the Secretary of her service department amounted to $900; she did not contribute the requisite $2,700 to the MGIB program within 18 months (i.e., April 30, 2003) of her election to convert to this program. 

6.  The Veteran's service department has not made the first reduction in her retirement pay for the purpose of the $2,700 payment into the MGIB program.  


CONCLUSION OF LAW

The Veteran is not eligible for Montgomery GI Bill education benefits under Chapter 30.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7045(e)(4)(iii) (A),(B) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the record on appeal does not reflect that the Veteran was notified of the Veterans Claims Assistance Act of 2000 (VCAA) as required by 38 U.S.C.A. § 5103(a).  However, it is apparent that such notice is not required in this case since the benefits sought are found in Chapter 30 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (the notice and duty to assist provisions of the [VCAA]. . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).

In addition, as will be explained below, it is the law, and not the evidence, that is dispositive in this case.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not the factual evidence, is dispositive).  Therefore, the Board finds that no further action is necessary under the VCAA since it is the law, not the evidence, which is dispositive in this case.

As relevant, the applicable regulations for servicepersons who elected to convert their enrollment in the VEAP to the MGIB education benefits program are contained in 38 C.F.R. § 21.7045(e).  The regulation contains the following provisions and requirements:

38 C.F.R. § 21.7045 (e) Alternate eligibility requirements for former participants in the Post-Vietnam Era Veterans' Educational Assistance Program- 

(1) Definition. For the purpose of this paragraph a participant is a veteran or servicemember who: 
(i) Had enrolled in the Post-Vietnam Era Veterans' Educational Assistance Program, contributed to the fund described in § 21.5021(f), and either- 
(A) Is making contributions by monthly payroll deduction to that fund; 
(B) Has some or all of the contributions remaining in that fund; 
(C) Has disenrolled, and received a refund of contributions; or 
(D) Has used all of his or her entitlement to benefits under the Post-Vietnam Era Veterans' Educational Assistance Program; or 
(ii) Had enrolled in the Post-Vietnam Era Veterans' Educational Assistance Program, and has had the Secretary of Defense make contributions to the fund described in § 21.5021(f) for him or her. 

(2) Making an election. To receive educational assistance under authority of this paragraph, a veteran or servicemember must: 
(i) Have elected before November 1, 2001, to receive educational assistance payable under 38 U.S.C. Chapter 30 in lieu of educational assistance payable under the Post-Vietnam Era Veterans' Educational Assistance Program; 
(ii) Have been a participant in the Post-Vietnam Era Veterans' Educational Assistance Program on or before October 9, 1996; 
(iii) Have served continuously on active duty since October 9, 1996, through at least April 1, 2000; 
(iv) Receive an honorable discharge when discharged or released from the period of active duty during which the servicemember made the election described in paragraph (e)(3) of this section. 

(3) Election. The election to receive educational assistance payable under 38 U.S.C. Chapter 30 in lieu of educational assistance payable under the Post-Vietnam Era Veterans' Educational Assistance Program is irrevocable. The election must have been made before November 1, 2001, pursuant to procedures provided by the Secretary of the military department concerned. 

(4) $2,700 collection. 
(i) An individual who has made the election described in paragraph (e)(3) of this section must have his or her basic pay reduced by $2,700 in a manner prescribed by the Secretary of the military department concerned. To the extent that basic pay is not so reduced before the individual's discharge or release from active duty, the Secretary of the military department concerned will collect from the individual an amount equal to the difference between $2,700 and the amount that the individual's basic pay has been reduced. The individual may choose how the $2,700 is to be collected. The Secretary of the military department concerned, according to the choice the individual makes, will collect this amount- 
(A) From the individual; or 
(B) By reducing the individual's retired or retainer pay. 
(ii) The individual must pay $2,700 to the Secretary of the military department concerned, as provided for by that Secretary, during an 18-month period beginning on the date the individual made the election described in paragraph (e)(3) of this section. 
(iii) Educational assistance under authority of paragraph (e) of this section to an individual who was discharged or released from active duty before the Secretary of the military department concerned had collected the full $2,700 described in paragraph (e)(4) of this section is not payable until that Secretary either- 
(A) Collects in full the $2,700; or 
(B) Has made the first reduction in retired or retainer pay for the purpose of the $2,700 payment described in paragraph (e)(4) of this section. Thus, a veteran who is making the $2,700 payment through having retired or retainer pay reduced may be eligible before the Secretary of the military department concerned collects the full $2,700. 

38 C.F.R. § 21.7045(e) (2011).

The pertinent facts of the case are as follows:  the Veteran served on continuous active duty from March 1981 to October 2002, and was thereafter honorably discharged from service.  While on active duty, she was enrolled in the VEAP.  Her service rendered her eligible to convert from the VEAP to the MGIB program if she elected to do so before November 1, 2001.  Documents associated with the Veteran's education claims file show that she was informed that her election to convert from the VEAP to the MGIB program was irrevocable, and that once she elected to do so, she would only be entitled to receive MGIB benefits after having first paid a $2,700 contribution into the MGIB program, although it was her choice to either pay this contribution as a single lump sum upon enrollment, or to have her basic pay reduced by a minimum of $150 per month until the $2,700 contribution was attained.  She was also informed that monetary contributions made to the MGIB could not be refunded.  In a signed agreement dated on October 31, 2001, the Veteran initialed her acknowledgement of the aforementioned conditions and voluntarily elected to convert her education benefits from the VEAP to the MGIB program.  Towards this end, she authorized the reduction of $150 per month from her basic pay, to be applied towards paying her required MGIB contribution of $2,700.  Thereafter, her military service records reflect that she retired from active duty and was honorably discharged approximately one year later, in October 2002.  

According to the Veteran's oral testimony and written statements regarding her recollection of post-service events, there was confusion surrounding the handling of her retirement pay upon her separation from service.  She stated that she immediately realized at the time that her service department (i.e., the Department of the Navy - United States Marine Corps) was not reducing from her retirement pay the amount she designated as her educational allotment to apply towards payment of the remaining balance of the $2,700 MGIB contribution required to be entitled to Chapter 30 education benefits.  According to her statements, when she contacted VA shortly after her service separation to inquire on the matter and request that her service department make reductions from her retirement pay to apply towards the MGIB, she was erroneously advised by VA not to do so, as she was being considered for VA vocational rehabilitation benefits under Chapter 31 and could not be enrolled in both programs.  The Veteran contends that she was given faulty advice through no fault of her own, and only realized after having used up her Chapter 31 vocational rehabilitation benefits that she could have also been simultaneously enrolled in the MGIB program and drawn education benefits from the MGIB after her Chapter 31 benefits were exhausted.  She learned that she had already contributed $900 towards the MGIB and tried unsuccessfully to pay her service department Secretary the remaining balance in order to be entitled to the education benefit.  However, because the 18-month time limit to fully pay the $2,700 MGIB contribution had expired on April 30, 2003 (computed from the day she elected to convert from the REAP to the MGIB on October 31, 2001), her basic eligibility for this benefits was not met.

The Veteran now makes the argument that because her failure to make a timely and complete payment of $2,700 into her MGIB by April 30, 2003, was due to being misinformed and misadvised by VA officials of her obligations to maintain and preserve her entitlement to Chapter 30 MGIB education benefits, and because the error was not her own fault, the timeliness requirement for her to make such a payment should be waived in the interests of fairness and equity and she should be allowed to make payment to the Secretary of her service department in satisfaction of the remaining balance.  In the alternative, she argues that for the same reasons of fairness and equity, she should be allowed a refund of the $900 that she had already paid into her MGIB account.

The Board acknowledges the Veteran's arguments in support of her claim but is unable to allow the educational benefit sought on appeal.  The facts of the case are straightforward and clearly demonstrate that the Veteran failed to make full and timely payment of her required $2,700 contribution into the MGIB program to be entitled to receive Chapter 30 education benefits.  Furthermore, her service department did not make the first reduction in her retired pay for the purpose of the $2,700 payment.  She admitted to being aware that her service department did not reduce her retirement pay towards that end, but despite her awareness of the situation and its potentially adverse impact on her eligibility for MGIB benefits, she did not thereafter pursue resolution of the matter.  As such, she has not met basic eligibility for benefits under the MGIB program.  Although she contends that she acted in good faith to maintain her MGIB payments immediately post-service but was the victim of being misinformed and misadvised by VA into not pursuing resolution of the matter, this still does not excuse her from her obligation to timely pay her service department the balance of her required $2,700 contribution into the MGIB program in order to maintain her eligibility.  Moreover, she has not proffered any supporting documentation relating to the alleged misinformation she received, such as a letter or other document pertaining to the advice she received.  The Board notes that the documents associated with her election to convert her VEAP enrollment to the MGIB program in October 2001 clearly demonstrate that she had full knowledge of her obligations in this regard, despite any information provided to the contrary to her at a later date.

To the extent that the Veteran contends that the timeliness requirement for full payment of her $2,700 contribution into the MGIB program should be waived in the interests of fairness and equity or, in the alternative, that the $900 already paid be refunded to her, the governing regulations do not provide for the exemption of the Veteran from her obligations to timely pay her full contribution into the MGIB program on the basis of equity.  Furthermore, having been duly informed at the time she elected to enroll into the MGIB program that, by law, any funds paid into the program were non-refundable, VA has no authority to suspend or otherwise exempt the Veteran from this rule.  While sympathetic to the Veteran, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].  Accordingly, the claim must be denied.  


ORDER

Basic eligibility for Montgomery GI Bill education benefits under Chapter 30 is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


